Citation Nr: 0842444	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  05-28 391A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder. 

2.  Entitlement to service connection for a back disorder, to 
include as secondary to service connected post partial medial 
meniscectomy, left knee, with degenerative joint disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The veteran had active service from January 1986 to March 
1993.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.

The record reflects that the veteran requested a travel board 
hearing in September 2005.  However, the veteran withdrew his 
request in July 2007.

The October 2004 rating decision addresses three claims:  
increased evaluation for post partial medial  meniscectomy, 
left knee; service connection for right knee disability; and 
service connection for post lumbar fusion (back condition) as 
secondary to post partial medial meniscectomy, left knee.  In 
the March 2005 notice of disagreement (NOD), the veteran 
states disagreement with all three issues.  However, the 
Board notes that the September 2005 VA Form 9 only appeals 
the right knee and back conditions.  The veteran 
subsequently, in a July 2006 statement in support of claim, 
withdrew the request for service connection for the right 
knee.  Therefore, the only issue currently before the Board 
is the issue of service connection for back condition to 
include as secondary to the service connected post partial 
medial meniscectomy, left knee.


FINDINGS OF FACT

1.  A September 1993 rating decision denied the veteran's 
claim for entitlement to service connection for a back 
disorder.  The veteran was notified of his appellate rights, 
but did not appeal the decision.

2.  Evidence received since the rating decision is new 
evidence, and when considered with the previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the veteran's claim.

3.  The competent evidence fails to demonstrate a low back 
disorder that is related to active service or that is 
directly caused or aggravated by his service-connected post 
partial medial meniscectomy, left knee with degenerative 
joint disease.


CONCLUSIONS OF LAW

1.  The September 1993 rating decision which denied the 
veteran's claim of entitlement to service connection for a 
back disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for back disorder 
is reopened.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).

3.  A back disorder was not incurred during the veteran's 
active duty service, nor is it proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2007); see also 73 Fed. Reg. 23, 353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letters dated in May 2004 and March 2006 fully satisfied 
the duty to notify provisions.  38 U.S.C.A.
§ 5103(a); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, 
these letters advised the veteran what information and 
evidence was needed to substantiate the claim decided herein.  
These letters also requested that the veteran provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the veteran, as well 
as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The March 2006 letter provided this notice to the 
veteran.  

The Board observes that the May 2004 letter was sent to the 
veteran prior to the October 2004 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  VCAA notice in accordance with Dingess, 
however, was sent after the initial adjudication of the 
veteran's claim.  Nevertheless, the Board finds this error 
nonprejudicial to the veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this regard, the notice provided in 
the March 2006 letter fully complied with the requirements of 
38 U.S.C.A. § 5103(a) (2007), 38 C.F.R. § 3.159(b) (2007), 
and Dingess, supra, and after the notice was provided the 
case was readjudicated and a January 2007 supplemental 
statement of the case was provided to the veteran.  See 
Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 
(2006) (a (supplemental) statement of the case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).

The Board also notes that, during the pendency of this 
appeal, the Court issued a decision in the appeal of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which established 
significant new requirements with respect to the content of 
the notice necessary for those cases involving the reopening 
of previously denied claims. Specifically, the Court held 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the 
underlying claim for the benefit sought by the claimant.  In 
this case, the May 2004 letter noted the requirement that new 
and material evidence was necessary to reopen the previously 
denied claim for a back disorder and defined the legal 
standard for such evidence by language that comports with the 
relevant regulatory provisions of 38 C.F.R. § 3.156(a).  With 
respect to any notice deficiency, the Board concurs with the 
RO's determination that new and material evidence has been 
received to reopen the claim; thus, any deficiency is 
rendered moot. 

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, 
the veteran's service treatment records, as well as VA 
treatment records, and private treatment records are 
associated with the claims folder.  

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4)(i) (2007); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The veteran was afforded a compensation 
and pension examination dated December 2006 that included a 
nexus opinion.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

I.  New and Material Evidence

The Board notes that the veteran's current claim is one of 
entitlement to service connection for a back disorder.  This 
claim is based upon the same factual basis as his original 
claim of entitlement to service connection for a back 
disorder, which was denied in the September 1993 rating 
decision.  As such, it is appropriate for the Board to 
consider this claim as a request to reopen the previously 
denied claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008).  

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105 (West 2002).  However, the veteran may request that VA 
reopen his claim upon the receipt of 'new and material' 
evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  Id.  See also Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998).  According to 38 C.F.R. 
§ 3.156(a) (2007), 'new and material' evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

The veteran was previously denied entitlement to service 
connection for a back disorder by a September 1993 rating 
decision.  The claim was denied on the basis that there was 
no evidence of a back disorder on the veteran's February 1993 
separation examination or on the December 1992 medical 
examination board report.  The evidence under consideration 
at that time consisted of available service treatment records 
and the report of findings of the medical board.  The veteran 
did not appeal this decision, and the September 1993 rating 
decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. § 20.1103 (2007).

In April 2004, the veteran filed to reopen his claim for 
entitlement to service connection for a back disorder.  An 
October 2004 RO rating decision granted the veteran's 
application to reopen due to new and material evidence.  The 
veteran was again notified of his appellate rights, and 
perfected an appeal of this issue.  New evidence received 
since the September 1993 rating decision includes two VA 
compensation and pension examinations; an operative report 
regarding an L4-5 disk herniation from Orthopedic Hospital of 
Oklahoma; treatment reports from Orthopedic Institute, 
Neurosurgical Specialists of Tulsa, Inc. and Central State 
Orthopedic; Metris Company medical reports; and treatment 
reports from Dr. D.C.M. 

After careful consideration, the Board concludes that this 
newly received evidence relates to an unestablished fact 
necessary to substantiate the veteran's claim; thus, it is 
material. 

Such evidence clearly relates to the reasons for the previous 
denial in September 1993.  As such, the Board concludes that 
the veteran's request to reopen the previously disallowed 
claim of entitlement to service connection for a back 
disorder should be granted.  38 C.F.R. § 3.156(a) (2007).

II. Merits of the Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  As a general matter, service connection 
for a disability on the basis of the merits of such a claim 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v.Principi, 3 Vet. 
App. 542 (1992).  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2007).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d) (2007).

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).

For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to 
or the result of a service-connected disease or injury or 
that a service-connected disease or injury has chronically 
worsened the disability for which service connection is 
sought.  38 C.F.R. § 3.310(a) (2007); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).

The record reflects that the veteran does not have the 
requisite medical expertise to diagnose the claimed disorder 
or render a competent medical opinion regarding its cause.  
Thus, competent medical evidence showing that the claimed 
disorder is related to service is required.

The veteran claims that his current back disorder should 
receive secondary service connection to his left knee 
disorder.  Service connection having been granted for post 
partial medial meniscectomy, left knee with degenerative 
joint disease, it is necessary to determine whether the 
veteran's back disorder is proximately due to or been 
chronically worsened by the service-connected post partial 
medial meniscectomy, left knee with degenerative joint 
disease.  In addition, if secondary service connection is 
denied, the Board must also determine if the veteran is 
entitled to direct service connection for the back disorder.

With regard to the issue of secondary service connection, the 
Board notes that while this appeal was pending, VA amended 38 
C.F.R. § 3.310, the regulation concerning secondary service 
connection.  The intent of the amendment is to conform the 
regulation to Allen v. Brown, 7 Vet. App. 439 (1995), the 
Court decision that clarified the circumstances under which a 
veteran may be compensated for an increase in the severity of 
an otherwise nonservice-connected condition caused by 
aggravation from a service-connected condition.  See 71 Fed. 
Reg. 52,744 (September 7, 2006).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury," 
and the text amended to include a new paragraph:

Aggravation of nonservice-connected 
disabilities.  Any increase in severity 
of a nonservice-connected disease or 
injury that is proximately due to or the 
result of a service-connected disease or 
injury, and not due to the natural 
progress of the nonservice-connected 
disease, will be service connected.  
However, VA will not concede that a 
nonservice-connected disease or injury 
was aggravated by a service-connected 
disease or injury unless the baseline 
level of severity of the nonservice-
connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence 
establishing the current level of 
severity of the nonservice-connected 
disease or injury.  The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, 
as well as any increase in severity due 
to the natural progress of the disease, 
from the current level.

Prior to this amendment, secondary service connection was 
warranted for a disability when the evidence demonstrates 
that the disability for which the claim is made is 
proximately due to or the result of a service-connected 
disease or injury or that a service-connected disease or 
injury has chronically worsened the disability for which 
service connection is sought.  38 C.F.R. § 3.310(a) (2006); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The Board 
finds that the old version of 38 C.F.R. § 3.310 is applicable 
to the veteran's claim in this instance because the veteran's 
original claim of entitlement to secondary service connection 
for a back disorder was received in April 2004.  

The Board observes that the record contains evidence that 
contradicts the veteran's claim that his back disorder is 
secondary to his left knee disorder.  The veteran was 
afforded two compensation and pension (C&P) examinations, 
dated September 2004 and December 2006, which both provided 
negative nexus opinions regarding the likelihood of the 
veteran's back disorder being caused or aggravated by his 
service connected post partial medial meniscectomy, left 
knee, with degenerative joint disease.  The examiner in the 
September 2004 examination report states that the necessity 
for a spinal fusion for mechanical back pain was the result 
of degenerative disc disease and discogenic pain and more 
likely than not, unrelated to his knee condition.  In the 
December 2006 examination, the examiner stated that the 
veteran's back condition is less likely than not secondary to 
or aggravated by the veteran's service connected left knee 
disorder.  The Board further notes that private treatment 
records from the February 2003 Neurosurgical Specialists of 
Tulsa, Inc., in discussions involving the benefits of having 
back surgery, noted that the back surgery would likely take 
care of the veteran's hip and leg pain implying that it was 
in fact the back disorder that was affecting the veteran's 
knee pain rather than the alternative.  

The Board finds, in reviewing the record, that there is no 
competent medical evidence that shows that the veteran's back 
disorder is caused by or aggravated by the veteran's service-
connected left knee disorder and indeed there is evidence 
that the back disorder is not at all related to the left knee 
disorder.  Therefore the preponderance of the evidence is 
against the veteran's claim.

Having determined that there can be no secondary service 
connection, the Board will determine whether there can be 
direct service connection for the veteran's back disorder.

The medical evidence of record shows that the veteran 
currently suffers from lumbar sacral spine degenerative disk 
disease, status post fusion of L4 to L5 to S1.  In the 
September 2004 C&P examination, the veteran was diagnosed 
with status post lumbar fusion with improvement of his pre-
operative back pain.  Private medical records dated from 
December 2002 to February 2007 provide multiple diagnoses of 
a back disorder including prominent disk herniation at the 
L4-5 level with mass effect and posterior displacement of the 
left L5 nerve root, ruptured disk L4-5 on the left with 
longstanding mechanical and radicular back pain, L4-5 
decompression and fusion for progressive spondylotic changes 
with nerve root impingement, and low back pain with 
radiculopathy.  The Board also notes that the veteran has 
twice undergone surgery to repair the herniated disk at the 
L4-5 level in 2004 and 2006.  Thus, the medical evidence 
supports the veteran's claim that he has a current back 
disorder.

The medical evidence of record also shows that the veteran 
experienced back problems in service.  Service treatment 
records indicate that on numerous occasions, from October 
1986 to February 1989, the veteran did complain of back pain 
while in service.  Service medical examiners during that time 
noted impressions of mild, chronic back strain, muscle 
strain, bilateral rhomboid strain, and muscoskeletal low back 
pain.  The veteran was injured in April 1987 in a motor 
vehicle accident and was diagnosed with muscle strain in his 
mid to low back.  In 1988, the veteran injured his upper back 
while loading ammunition.  However, the Board notes that 
while the veteran noted recurrent back pain on his report of 
medical history at his February 2003 exit examination, the 
examiner at that time listed the spine as normal.  The 
veteran was discharged from service following a medical board 
review after receiving a partial medial meniscectomy on his 
left knee for a medial meniscus tear.  The medical board 
report does not mention any chronic back disorder.  

The Board notes that there is no indication in the post-
service medical records that the veteran again sought 
treatment for back pain until 2002, nine years after 
discharge from service.  The lapse in time between the in-
service treatment and the first post-service diagnosis of a 
low back disorder also weighs against the veteran's claim.  
The Board may, and will, consider in its assessment of a 
service connection the passage of a lengthy period of time 
wherein the veteran has not complained of the malady at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Feb. Cir. 2002) (en banc).  The VA examiner notes in the 
December 2006 C&P examination report that the veteran worked 
in construction immediately following his period of active 
duty.  The examiner further states that the heavy physical 
demands of construction likely contributed to the veteran's 
lumbar condition.

The Board notes that there is a positive nexus given by a 
doctor at Central States Orthopedic Specialists, Inc., 
however the Board finds the opinion to be of low probative 
weight given the equivocation of the doctor's language.  The 
private examiner states that the veteran could have possibly 
injured his back and slowly noted the degenerative changes 
over time, that occasionally there are missed diagnoses, and 
that the veteran may have sustained an injury that might have 
led to some ongoing problems.  The only statement of 
certainty in the doctor's letter was that the veteran did 
more likely than not injure his back, but the doctor offers 
no opinion as to when or how the veteran injured his back.  
The doctor does not state that he has reviewed the veteran's 
claim file or service records and is relying solely on the 
veteran's reported history.  As such, the Board gives low 
probative weight to the doctor's opinion and greater 
probative weight to the C&P examiner's opinion which is based 
on examination and a review of the entire claims file and is 
discussed below.  

As previously noted, the veteran received two C&P 
examinations dated September 2004 and December 2006, both of 
which provided negative nexus opinions as to secondary 
service connection, these examinations also provide negative 
nexus opinions as to direct service connection.  The 
September 2004 examiner notes that the veteran's current 
condition is the result of degenerative disk disease and 
discogenic pain and the examiner does not connect this with 
the veteran's active duty service.  The December 2006 
examiner states that the veteran's current back disorder was 
not initially manifested in service.  The examiner points to 
the various complaints of the veteran in service and notes 
that the complaints were for different parts of the back, the 
veteran's complaints were inconsistent which brings into 
question the issue of chronicity.  The examiner further notes 
the lack of mention of back problems on the medical board 
discharge examination and the separation examination.  The 
examiner's reviewed the entire claims folder.  Thus, the 
Board finds these opinions to be of greater probative weight 
on the question of whether the veteran's current back 
disorder is related to active military service. 

The Board recognizes the veteran's assertion that he has 
experienced low back pain since service; however, pain alone 
without an underlying disorder is not a disability for which 
service connection may be granted.  Evans v. West, 12 Vet. 
App. 22, 31-32 (1998).   Moreover, the veteran is not shown 
to have the requisite medical expertise to diagnose a low 
back disorder or render a competent medical opinion regarding 
its cause.  Consequently, his assertion is afforded no 
probative value regarding the question of whether his current 
back disorder is related to service.

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§1101, 1112, 1113 (West 2002); 38 C.F.R. §§3.307, 
3.309 (2007).  This presumption is rebuttable by affirmative 
evidence to the contrary. Id.  However, the medical evidence 
does not show that the veteran currently suffers arthritis 
related to service or that arthritis manifested to a 
compensable degree within one year of discharge.

Under the above circumstances, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
of service connection for a back disorder.  In this regard, 
the medical evidence shows treatment for back problems in 
service and a current diagnosis of back disorder; however, 
the medical opinions with the greatest probative weight 
provide a negative nexus relationship between the veteran's 
current disability and military service.  The Board concludes 
that the weight of the probative evidence, consisting of the 
lapse in time between service and post service complaints and 
the September 2004 and December 2006 C&P examiners' opinions, 
is against any nexus between any current back disorder and 
active service.  The Board has considered the benefit of the 
doubt rule; however, as a preponderance of the evidence is 
against this claim such rule does not apply and the claim 
must be denied.  38 U.S.C.A. §5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence having been received, the veteran's 
request to reopen his previously disallowed claim of 
entitlement to service connection for a low back disorder is 
granted.

Entitlement to service connection for low back disorder is 
denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


